Citation Nr: 1235614	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to asbestosis.

2.  Entitlement to service connection for arthritis, to include as secondary to asbestosis.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to September 1962.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in September 2010 for additional development.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed hypertension is related to service or to a service-connected disability.

2.  The preponderance of the competent evidence of record does not show that the Veteran has ever had a diagnosis of arthritis for VA purposes.

3.  The preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed gastroesophageal reflux disease (GERD) is related to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Arthritis was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.71a, Diagnostic Code 5003 (2011).

3.  GERD was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2004, March 2005, and November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In a May 2012 VA esophagus examination report, the Veteran stated that he had received treatment for an upper gastrointestinal bleed at a private hospital in May of a previous, unspecified year.  However, the May 2012 VA esophagus examination report stated that this upper gastrointestinal bleed was unrelated to the Veteran's claimed condition.  There is no evidence of record which contradicts that statement.  Accordingly, the evidence of record shows that any medical records regarding that private treatment for an upper gastrointestinal bleed are not relevant to the claims on appeal.

VA has obtained examinations with respect to the claims.  The evidence of record shows that the Veteran was scheduled for an additional VA examination with respect to his arthritis claim in May 2012.  The evidence of record shows that the examination was cancelled because the Veteran was not cooperating with the examination.  The Veteran has not since alleged good cause for his failure to complete the scheduled examination.  38 C.F.R. § 3.655 (2011).  Accordingly, the Board finds that VA has satisfied the duty to assist, despite the failure to complete the arthritis examination scheduled in May 2012.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, service connection may be awarded for a chronic condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including hypertension and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hypertension

The Veteran's service medical records are negative for any complaints, treatment, or diagnosis of hypertension.

Post-service medical records state that the Veteran reported that his hypertension was first diagnosed in 1994.  The medical evidence of record shows that hypertension has been consistently diagnosed since 2000.

A December 2011 VA hypertension examination report stated that the Veteran's claims file and medical records had been reviewed.  Following physical and diagnostic testing, the diagnosis was hypertension.  The examiner stated that the Veteran's hypertension did not begin during service or within one year after separation from service.  The examiner concluded that the Veteran's hypertension was not secondary to service or asbestosis on the basis that medical literature did not support asbestosis as an etiology of hypertension, and the Veteran's hypertension was diagnosed prior to his asbestosis.

A May 2012 VA hypertension examination report stated that the Veteran's claims file had been reviewed.  Following physical and diagnostic testing, the diagnosis was hypertension.  The examiner stated that the Veteran's asbestosis was diagnosed in 1986, but that the exact date of diagnosis of hypertension was not available in the claims file.  The examiner opined that the Veteran's hypertension was less likely as not caused by or a result of asbestosis because asbestosis was not a recognized cause of the Veteran's type of hypertension.  The examiner also stated that the medical evidence did not demonstrate that the Veteran's hypertension had been aggravated beyond its natural progression by asbestosis.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed hypertension is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any complaints or diagnosis of hypertension.  While the medical evidence of record shows that the Veteran has a current diagnosis of hypertension, there evidence of record does not show that hypertension was diagnosed prior to 1994, approximately 32 years after separation from active service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed hypertension is not related to service or to a service-connected disability.  The only medical evidence of record which comments on the etiology of the Veteran's currently diagnosed hypertension is found in the December 2011 and May 2012 VA hypertension examination reports.  Both reports found that the Veteran's hypertension was not related to service or to the Veteran's asbestosis.  There is no contrary medical evidence of record which indicates that the Veteran's hypertension is related to his service or to any asbestosis exposure.

The Veteran is competent to report his observable cardiovascular symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board finds the Veteran's statements to be credible, as they are not contradicted by the evidence of record.  However, the Veteran's statements are not competent to demonstrate that any symptoms he experienced in-service are related to his currently diagnosed hypertension, or that his hypertension was caused or aggravated by his service-connected asbestosis.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed hypertension, or that his hypertension was caused or aggravated by his service-connected asbestosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed hypertension is related to service or to a service-connected disability.  Furthermore, the evidence does not show that any hypertension manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that service connection for hypertension is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis

The Veteran's service medical records are negative for any complaints, treatment, or diagnosis of arthritis.

After separation from service, in a September 1989 private medical report, the Veteran reported experiencing arthritis pain in his left elbow and fingers.  Subsequently, a February 1990 letter from a private physician stated that the Veteran had arthritis involving the elbows and shoulders.  The medical evidence of record shows that arthritis was consistently diagnosed in multiple private medical reports dated from February 1990 to December 2004.

A December 2011 VA arthritis examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran was not found to have a diagnosis of arthritis, including on x-ray examination of the Veteran's hands and on physical examination of the Veteran's bilateral joints.

The preponderance of the competent evidence of record does not show that the Veteran has ever had a diagnosis of arthritis for VA purposes.  The Veteran's service medical records are negative for any complaints or diagnosis of arthritis.  While the Veteran's post-service medical records show consistent diagnoses of arthritis from February 1990 to December 2004, there is no medical evidence of record that any of these diagnoses were made following x-ray examination.  For VA purposes, a diagnosis of arthritis should be established by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The medical evidence of record includes multiple x-rays, including of the Veteran's chest and hands, but none of those x-rays demonstrate that the Veteran has arthritis.  In addition, the December 2011 VA arthritis examination report specifically found that the Veteran did not have arthritis, following a complete physical examination and x-ray examination of the Veteran's hands.  The Board notes that the Veteran has previously reported experiencing joint pain in multiple joints, including his elbows, shoulders, and knees, while the December 2011 VA arthritis examination report did not include any x-ray examinations other than the Veteran's hands.  However, the Veteran failed to cooperate with a subsequent VA arthritis examination which was scheduled in May 2012 and there is no evidence of record that the Veteran had good cause for that failure to cooperate, or has expressed a willingness to cooperate at a future examination.  Accordingly, the Board is adjudicating the Veteran's claim based on the evidence of record.  38 C.F.R. § 3.655 (2011).  In this case, the evidence of record does not include a diagnosis of arthritis which has been established by x-ray findings.  Therefore, the Board finds that the preponderance of the evidence is against a finding that a diagnosis of arthritis is appropriate.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran's statements are competent to demonstrate that he experienced joint pain.  However, his statements are not competent to demonstrate that the joint pain was caused by arthritis which has been confirmed by x-ray examination.  Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran warrants a diagnosis of arthritis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this case, there is no evidence of record that the Veteran has ever been found to have arthritis on any x-ray examination.  Therefore, the Board finds that service connection for arthritis is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The Veteran's service medical records are negative for any complaints, treatment, or diagnosis of a gastroesophageal disorder.

After separation from service, in a September 1989 private medical report the Veteran complained of constant indigestion.  He reported that he had experienced stomach trouble for the previous six months, including heartburn.  A subsequent September 1989 private upper gastrointestinal x-ray examination gave an impression of hiatal hernia with reflux and deformed antrum and bulb, but with no active ulcer seen.

An undated letter from a private physician received in December 2004 stated that the Veteran had a diagnosis of acid reflux.

In a December 2011 VA esophagus examination report, the Veteran stated that he had previously been diagnosed with GERD due to continuous vomiting and an inability to keep anything down.  He reported that he was "scoped" and told that he had ulcers on his stomach.  The Veteran stated he subsequently had treatment and "that was it," and had no symptoms at the time of the examination.  An upper gastrointestinal x-ray examination was normal.  The Veteran was found to not have a diagnosis of an esophageal condition, including GERD.

In a May 2012 VA esophagus examination report, the Veteran reported that he had prescriptions for a bleeding ulcer which he received treatment for in May of a previous, unspecified year.  The report noted that the Veteran was given an assessment of an upper gastrointestinal bleed, but that disorder was unrelated to the Veteran's claimed condition.  After physical and diagnostic examination, the diagnosis was GERD, which had resolved with no objective residuals and no functional limitations.  The examiner opined that the Veteran's GERD was less likely as not caused by or a result of asbestosis or service because asbestosis was not a recognized cause of GERD and the Veteran's service medical records were silent for GERD.  The examiner also stated that the preponderance of the medical evidence did not support an aggravation of the Veteran's GERD by asbestosis.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's diagnosed GERD is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any complaints or diagnosis of GERD.  While the medical evidence of record shows that the Veteran has a current diagnosis of GERD, there is no evidence of record that GERD was diagnosed prior to 1989, approximately 27 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed GERD is not related to service or to a service-connected disability.  The only medical evidence of record which comments on the etiology of the Veteran's currently diagnosed GERD is found in the September 1989 private medical report and the May 2012 VA esophagus examination report.  In the September 1989 private medical report, the Veteran reported that his symptoms had begun six months before.  The May 2012 VA esophagus examination report found that the Veteran's GERD was not related to service or to any asbestosis.  There is no contrary medical evidence of record which indicates that the Veteran's GERD is related to service or to any asbestosis.

The Veteran is competent to report his observable GERD symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements to be credible, as they are not contradicted by the evidence of record.  However, the Veteran's statements are not competent to demonstrate that any symptoms he experienced in-service are related to his currently diagnosed GERD, or that GERD was caused or aggravated by his service-connected asbestosis.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed GERD, or that his GERD was caused or aggravated by his service-connected asbestosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed GERD is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for GERD is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for arthritis is denied.

Service connection for GERD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


